Citation Nr: 1432773	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-20 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for inflammatory arthritis, not including arthritis of the knees.

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to service connection for a skin condition.

4.  Entitlement to service connection for hypertensive retinopathy.

[In a separate decision, the Board is additionally considering whether there is new and material evidence to reopen a claim of entitlement to service connection for a back disorder and, if so, whether service connection is warranted for this other disorder.]


REPRESENTATION

Appellant represented by:	Byron Simpson, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty (AD) from May 1967 to December 1970.  He subsequently was in the Tennessee Air National Guard from June 1978 to June 1996, with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

He appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO).  

In support of these claims, he testified at a videoconference hearing in January 2010 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

The Board subsequently remanded these claims in May 2010 for further development and consideration.  For the most part these claims continued to be denied on remand, so they are again before the Board.  However, the RO did grant service connection for osteoarthritis of the knees and for allergic conjunctivitis.  And the Veteran did not, in response, separately appeal either the initial ratings or effective date assigned for these now service-connected disabilities.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  So the claims that remain are as indicated.

In deciding these claims, the Board has not only considered the evidence in the physical claims file but also the electronic ("Virtual VA") paperless portion of the claims file.

Consider also that the Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have inflammatory arthritis, except for in his knees, a gastrointestinal disorder, a skin condition, or hypertensive retinopathy because of his active military service. 


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for inflammatory arthritis, excluding as concerning the knees, or for a gastrointestinal disorder, skin condition, and hypertensive retinopathy.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Here, the Veteran was provided this required notice and information in a June 2007 letter, prior to the initial adjudication of his claims in the January 2008 rating decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The Veteran has not alleged any notice deficiency during the processing and adjudication of his claims, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  


VA also as mentioned has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's service treatment records (STRs), VA treatment records, and identified post-service private treatment records have been obtained and associated with his claims file for consideration.

Also, following and as a result of the Board's May 2010 remand, the Veteran was provided a VA compensation examination for arthritis in September 2011 with an addendum opinion in November 2011, a VA examination for his claimed gastrointestinal disorder in September 2011 and May 2013, a VA examination for his claimed skin condition in April 2013, and a VA examination for his claimed hypertensive retinopathy in August 2011 and July 2012.  The Board finds that the examination reports are adequate to decide these claims because, along with the other evidence of record, they provide the necessary information regarding the determinative issues of whether the Veteran has these alleged disorders and, where confirmed he does, their etiologies in terms of their posited relationship with his active military service.  Further, the examination reports were based on a comprehensive review of the claims file by examiners having the appropriate qualifications and expertise.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of these claims that has not been obtained and that is obtainable.

Therefore, VA has satisfied its duties to notify and assist; additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Service Connection

Service connection is granted if it is shown the claimed disorder is the result of an injury sustained or a disease contracted in the line of duty during active military service or, if a pre-existing condition, for aggravation of the condition during service beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

Active military, naval, or air service not only includes any period of AD, but also ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury - though not also disease - incurred in or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.


To have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

Thus, to the extent this claimant is alleging that his disorders are the result of disease or injury incurred or aggravated during his time in the National Guard, he must first establish his status as a "Veteran" in connection with that service and then that he was disabled from disease or injury incurred or aggravated in the line of duty during that service, such as while on ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The mere fact that a claimant has established status as a "Veteran" for other periods of service (such as, here, his period of AD) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that period of ACDUTRA or INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Establishing entitlement to direct service connection thus generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Certain disabilities like arthritis are considered chronic (meaning permanent), per se, and therefore will be presumed to have been incurred in service if they manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  But in the service-connection context, 

the presumption of soundness upon entry into service and the presumptive service connection provisions applicable to AD do not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  See also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010).  There equally is no presumption of aggravation for ACDUTRA and INACDUTRA service, only instead for AD.

For the showing of chronic disease in service, or within the presumptive period, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word chronic.  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In ultimately determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 C.F.R. § 3.102.


Inflammatory Arthritis

In September 2011 the Veteran was afforded a VA joints examination.  The examiner reviewed the claims file and reported that the Veteran had bilateral wrist pain that began in 1967.  The Veteran reported that his back injury had caused his wrist pain.  He had x-rays and minimal degenerative changes were noted.  The examiner diagnosed bilateral wrist tendonitis. 

In November 2011 the examiner provided an addendum opinion indicating the "wrist tendonitis is unlikely related to [the Veteran's military] service."  The examiner observed the diagnosis of wrist tendonitis had not been noted in the medical records and that the Veteran had reported that his wrist pain had developed after his back pain, which "made very little sense."  The examiner also noted that the Veteran did not report any injury to his wrists.

So although there are notations of wrist pain during his AD service, and there is a current diagnosis of a wrist disability, there is no competent and credible medical nexus opinion linking the wrist pain in service to the current diagnosis.  And for service connection to be warranted, there has to be this attribution of the current diagnosis to the complaints or other relevant injury, disease or event during the Veteran's service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  In this instance there is not this required cause-and-effect correlation, however.

To the extent the Veteran has asserted continuous disability dating back to his service, the Board points out that, to establish entitlement to service connection based on continuity of symptomatology, he must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d. 1331 (Fed Cir. 2013).  Although arthritis is one such "chronic" disease, it has not been diagnosed - at least not referable to the wrists as opposed to knees.  Therefore, neither direct, presumptive, nor service connection based on continuity of symptomatology is warranted.  

Gastrointestinal (GI) Disorder

In September 2011 the Veteran was afforded a VA digestive conditions examination.  The examiner reviewed the claims file and indicated the Veteran had unknown GI syndrome.  

In May 2013 the Veteran resultantly was afforded another VA digestive conditions examination.  The examiner reviewed the claims file and observed the Veteran had digestive problems with onset 40 years prior.  The Veteran reported that he had nausea but had not been diagnosed with a stomach condition.  He reported that he was seen in sick call about the condition. 

After physical examination, the examiner noted a "normal GI exam."  The examiner opined that the "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner provided the following rationale:
	
STR's dated 1970 showed Veteran was seen in the ER for an upset stomach in which he stated feels like diarrhea.  Abdominal exam findings were normal.  Veteran refused to wait for any further testing.  There is no mention on (sic) nausea.  He was not diagnosed with gastrointestinal syndrome.  Thus, current GI symptom did not have its onset during Veteran's active military service.

Here, then, while there were reports of stomach problems in service, there is nothing indicating a current diagnosis that is capable of service connection.  The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  In the absence of proof of present disability there can be no valid claim because there is no present-day disability to relate or attribute to the Veteran's service.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, though, there is no such indication of any present-day disability, again, meaning since the filing of this claim or even contemporaneous to it.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).

While the Board has considered the Veteran's lay statements in this regard, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent, much less credible, medical diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing a specific GI condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Skin Condition

In September 2011 the Veteran was afforded a VA skin condition examination.  The examiner reviewed the claims file and reported that the Veteran had tinea corporis that began in approximately January 2009 and eczema with no given onset date. 

In November 2011 the examiner provided an addendum opinion explaining that the tinea corporis and eczema "started while on active duty and have persisted."  The examiner conceded that he knew "of no causative agent or exposure to lead to this skin condition but due to its temporal relationship it is as least as likely as not related to [the Veteran's] military service."

In April 2013 another VA opinion was obtained.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against a Veteran's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  But the Court distinguished Mariano when making additional holdings in Douglas v. Shinseki, 23 Vet. App. 19 (2009).  In Douglas, the Court acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if  it is necessary to render an informed decision on the claim.  Douglas, at 26.

The examiner therefore again reviewed the claims file and provided the following supplemental opinion:

The Veteran's active skin conditions as of the 2011 examination were eczema and tinea corporis.  The Veteran's "cysts" and "boils" noted in the Veteran's testimony and remand are consistent with his documented history of MRSA abscesses which have resolved.  As to the Veteran's tinea corporis, as noted in the 2011 examinations, the Veteran's tinea corporis began in 2009.  There is no record of the Veteran's eczema in service and in fact he has multiple documented general examinations including one in 1992 that only note his bilateral contact dermatitis in his axillae.  With no evidence for onset in service and no inciting event in service, the Veteran's present skin conditions - eczema and tinea corporis - are less likely than [not] incurred during his active duty service.

In April 2013 another VA examiner was asked to reconcile the conflicting medical opinions from November 2011 and April 2013.  The third VA examiner opined that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner provided the following rationale:

I have reviewed the c file, cprs, and the C+P examinations and agree with opinion on 4/16/2013 by Dr. [A].  The Veteran has a history of MRSA abscesses which have resolved per the record.  His diagnosis of [tinea] corporis seemed to start around 2009.  There is no record of eczema or tinea corporis during his military service.  He does have some contact dermatitis in his axillae in 1992 but seems to have resolved.  Therefore, with no documentation of eczema or tinea corporis during service it is LESS likely than not these conditions started while on active duty.

The Board finds the most probative medical opinions of record to be those of the April 2013 VA examiners.  The September 2011 and November 2011 examination report and addendum opinion are internally inconsistent.  In the September 2011 examination report the date of onset for tinea corporis is 2009.  However, in the November 2011 addendum opinion the examiner notes that the Veteran has had tinea corporis since AD.  The April 2013 VA examiners explain that the Veteran had a skin condition during service that since has resolved and now has a separate, unrelated skin condition (that also did not start during his service and is not otherwise related to his service).  See 38 C.F.R. § 3.303(d).  Accordingly the Board finds that service connected is not warranted.

Hypertensive Retinopathy

In August 2011 the Veteran was afforded a VA eye examination.  The examiner reviewed the claims file and reported that the Veteran had hypertensive retinopathy with its onset in March 2009.  After a physical examination the examiner noted that the hypertensive retinopathy was caused by or a result of hypertension (hence the nomenclature).  

In July 2012 the Veteran was afforded another VA eye examination.  The examiner observed the Veteran had a diagnosis of hypertensive retinopathy that was "noted on exam."  The examiner reviewed the claims file and opined that the hypertensive retinopathy was "at least as likely as not (a 50 percent or greater probability) proximately due to or the result of the Veteran's service[-]connected condition."  The examiner noted that hypertension causes hypertensive retinopathy.  

Service connection is not in effect for hypertension, however, so it is not an adjudicated service-connected disability.  In fact, the Veteran has never claimed entitlement to service connection for hypertension.  Accordingly, as his hypertension is not a service-connected disability, the Board cannot grant service connection for his hypertensive retinopathy on a secondary basis, even if caused or aggravated by his hypertension.  38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, because the underlying hypertension has not been determined to be related to his service, the hypertensive retinopathy complication cannot be either.  As there is no other indication that the hypertensive retinopathy is etiologically related to his service, service connection for this disease is unwarranted.



ORDER

Service connection for inflammatory arthritis, excluding the knees, is denied.

Service connection for a GI disorder is denied.

Service connection for a skin condition is denied.

Service connection for hypertensive retinopathy is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


